UNITED STATES DISTRICT COURT m JUL 1 5 2014
FOR THE DISTRICT OF COLUMBIA cmiiig si't‘t‘ttt Salim,
)
MARK R. JOHNSON, )
)
Petitioner, )
)
V ) Civil Action No. l 4 y l 
)
UNITED STATES OF AMERICA, )
) (SSE)
Respondent. )
)

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed informa pauperis and
his pro se petition for a writ Of habeas corpus.

Petitioner is serving a prison term of 420 months on his conviction in the Superior Court of the
District Of Columbia of ﬁrst degree murder while armed and related Offenses. See Pet. W 1—4. He
alleges the cumulative errors Of the presiding judge and trial counsel deprived him Of his Fifth and Sixth
Amendment rights. See generally I'd. 1] 12; see also id., Attach. (Argument). For these reasons,
petitioner asks that his conviction be vacated or set aside. 1d., Attach.

“Under DC. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence on any
of four grounds: (1) the sentence is uncoustitutional or illegal; (2) the Superior Court did not have
jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized by law; or (4)
the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 511, 513 (DC. 1991).
Such a motion must be ﬁled in the Superior Court, see DC. Code § 23-110(a), and “Shall not be

entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to make a motion for

W ‘t

relief under this section or that the Superior Court has denied him relief, unless it also appears that the
remedy by motion is inadequate or ineffective to test the legality of his detention.” DC. Code § 23-
110(g); see Williams v. Martinez, 586 F.3d 995, 998 (DC. Cir. 2009) (“Section 23-]10(g)’s plain
language makes clear that it only divests federal courts of j urisdiction to hear habeas petitions by
prisoners who could have raised viable claims pursuant to section 23-110(a).”). The petitioner’s lack of
success in his previous attempt to collaterally attack his conviction and sentence does not render his
local remedy inadequate or ineffective, see Wilson v. Ofﬁce of Ike Chairperson, 892 F. Supp. 277, 280
(BBC. 1995), and he has no recourse in this federal district court.

The Court will grant petitioner’s application to proceed informa pauperis and deny his petition

for a writ of habeas corpus. An Order accompanies this Memorandum Opinion.

DATE:  E E  "

Z United States District Judge
'7 :7 W